United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51624
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TOMMY LARONE COLVIN,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:05-CR-129-ALL
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tommy Larone Colvin appeals the sentence he received after

he pleaded guilty to possession with intent to distribute more

than five grams of cocaine base.   Colvin concedes that he has

“waived most of his appellate rights” but goes on to argue that,

under United States v. Booker, 543 U.S. 220 (2005), his Sixth

Amendment rights were violated and that he “might have” received

ineffective assistance of counsel at sentencing.

     By failing to argue that his guilty plea was unknowing and

involuntary, Colvin has waived such an argument.   See FED. R. APP.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51624
                                  -2-

P. 28(a)(9).     Insofar as Colvin is bound by the terms of his plea

agreement, he has waived his right to bring the instant appeal,

and this court will not review his ineffective assistance and

Booker arguments.     See United States v. Bond, 414 F.3d 542, 544

(5th Cir. 2005).

     Colvin’s argument that the Government “may have” breached

the plea agreement does not amount to plain error given that the

Government never agreed to seek a downward departure under

U.S.S.G. § 5K1.1.     See United States v. Reeves, 255 F.3d 208, 210

(5th Cir. 2001); United States v. Garcia-Bonilla, 11 F.3d 45, 46

(5th Cir. 1993).    Moreover, Colvin received a three-level

reduction under the terms of the agreement, and the Government

dismissed the remaining counts against him.

     AFFIRMED.